The Attorney               General of Texas
                                        December     19,   1978
JOHN L. HILL
Attorney General


                   Honorable William A. Meitzen                   Opinion No. H- 1296
                   Criminal District Attorney
                   Fort Bend County Courthouse                    Re: Whether the commissioners
                   Richmond, Texas 77469                          court is required to approve a
                                                                  budget submitted by the juvenile
                                                                  board under article 5142d.

                   Dear Mr. Meitzen:

                         You have asked if a county commissioners court is required to approve a
                   budget prepared by the county juvenile board under article 5142d for the
                   county probation department. Article 5142d provides:

                                 The Commissioners Courts of all counties in which
                              Juvenile Officers or Probation Officer& or their
                              assistants, are employed under existing laws of this
                              State, shall fix the salaries to be paid such Juvenile
                              Officers or Probation Officers and their assistants, and
                              provide    for their   expenses,    without   limitation.
                              Provided, that in counties where there is a Juvenile
                              Board, said Board shall recommend the salary to be
                              paid to such Juvenile Officer or Probation Officer and
                              their assistants, which salary shall be approved by the
                              Commissioners Court. . . .

                   You urge that the reasoning of Commissioners Court of Lubbock County v.
                   w,       471 S.W.2d 100 (Tex. Civ. App. - Amarillo 1971, writ ref’d n.r.e.) and
                   Commissioners Court of Hays County v. District Judge, 506 S.W.2d 630 (Tex.
                   Civ. App. - Austin 1974, writ ref’d n.r.e.) suggests that the commissioners
                   court is required to adopt the budget and salaries prepared by the juvenile
                   board unless there is an abuse of discretion on the part of the board. These
                   cases construed section 10 of article 42.12, Code of Criminal Procedure, which
                   at that time indicated that the district judge was authorized “with the advice
                   and consent of commissioners court as hereinafter provided, to employ and
                   designate the titles and fix the salaries of probation officers.” This statute
                   was construed in conjunction with section 1 of article 42.12 which provided
                   that it was the legislature’s purpose “to place wholly within the state courts
                   of appropriate jurisdiction    the responsibility  for . . . the supervision of




                                               p.   5110
Honorable William A. Meitzen      -    Page 2      (H-1296)
                                                                                 J/


probationers.”   Both the Amarillo and Austin courts construed this language to put
responsibility for fixing the budget in the district judge with the responsibility of
the commissioners court being to budget, appropriate and pay the expenditures
established in the budget so long as the judge’s actions were not unreasonable,
arbitrary or capricious so as to amount to an abuse of discretion.

      Article 51424 however, provides quite a different statutory standard. There
is no provision to indicate that responsibility for juvenile officers is placed wholly
within the authority of the juvenile court. Rather than specifically indicating that
the salaries are to be fixed by the judiciary, article 5142d indicates that they are to
be “recommended” by the juvenile board. Since the statute clearly provides that
the board is to recommend rather than to fix the salary, we do not believe that the
commissioners court is required to approve the salary recommended.

                                      SUMMARY

            The commissioners court is not required to approve a salary
            or budget recommended by a juvenile board under article
            51424 V.T.C.S.




Opinion Committee




                                         p.     5111